Title: To John Adams from Elbridge Gerry, 4 June 1800
From: Gerry, Elbridge
To: Adams, John



Dear Sir,
Cambridge 4th June 1800

I had the honor, this morning of paying my respects to your Lady, & the pleasure of finding her & the family in excellent health: happy should I be, if this was the case with Mrs Gerry, who is slowly recovering from a long & dangerous illness. being informed that you are by this time in Washington, I take the liberty to suggest, that since your departure, last fall from Quincy, I have received no information whatever, in regard to the liquidation of my account.
Mrs Gerry presents her best respects to You, & be assured dear Sir that with sincere attachmt. and respect—I remain your most obedt. / & very huml. sert.

E Gerry